In the Missouri Court of Appeals
                   Eastern District
                                        DIVISION FOUR

J CHRISTOPHER ZANG,                                )         ED109422
                                                   )
       Appellant,                                  )         Appeal from the Circuit Court of
                                                   )         St. Charles County
v.                                                 )         2011-CC00282
                                                   )
CITY OF ST. CHARLES, MISSOURI,                     )         Honorable Daniel G. Pelikan
                                                   )
       Respondent.                                 )         Filed: October 19, 2021

       Christopher Zang (Plaintiff) appeals from the trial court’s dismissal of Count II of his

First Amended Petition alleging personal injuries from a bicycle accident on a metal bridge in

the City of St. Charles (Respondent). We reverse and remand.

                                        BACKGROUND

       On March 23, 2020, Plaintiff filed a lawsuit against Respondent and St. Charles County

(County), alleging he was injured when he fell off his bike while crossing the open-grate metal

Barter Street Bridge between Granger Boulevard and Tarn Street in the New Town Development

on June 12, 2019. He claimed the property was owned and/or controlled by Respondent or co-

defendant, County. Plaintiff alleged negligence in Count I and premises liability in Count II.

Respondent filed a Motion to Dismiss arguing Plaintiff failed to give proper notice of the alleged

dangerous condition to Respondent, pursuant to Section 12.3 of the City of St. Charles Charter;

thus, his claim was barred. Plaintiff responded that the notice requirement was unconstitutional
and void due to a conflict with Section 516.120 1 and the Missouri Constitution, Article VI,

Section 19.

        On January 19, 2021, the trial court granted Respondent’s motion. Specifically, as to

Count II for premises liability, the trial court found the charter provision mirrored four statutes

that require similar notice provisions in other sizes and classes of cities pursuant to Sections

77.600, 79.480, 81.060, and 82.210, and that the charter provision was “not inconsistent or in

conflict with state law.” Therefore, citing Jones v. City of Kansas City, 15 S.W.3d 736, 737

(Mo. banc 2000) (citing Dohring v. Kansas City, 71 S.W.2d 170, 171 (Mo. App. 1934)), the trial

court held notice was a condition precedent to maintaining an action against Respondent. This

appeal follows.

                                            DISCUSSION

        In his sole point on appeal, Plaintiff alleges the trial court erred in granting Respondent’s

Motion to Dismiss Count II of Plaintiff’s First Amended Petition because Plaintiff was not

required to give notice of his claim as prescribed in Section 12.3 of Respondent’s charter in that

the charter provision is in conflict with state statutes, notably Sections 537.600.1(1),

537.600.1(2), 82.210, and 516.120. 2

                                              Standard of Review

        Plaintiff argues a purely legal question of whether Section 12.3 of Respondent’s charter is

valid and enforceable against Plaintiff. Whether a city exceeds its statutory authority in passing

an ordinance is an issue we review de novo. City of Kansas City v. Carlson, 292 S.W.3d 368,




1
 All statutory references are to RSMo 2016, unless otherwise indicated.
2
 Respondent alleges the error is not preserved as to Sections 537.600.1(1) and (2) regarding the express waiver of
sovereign immunity. However, we find the issue was raised and argued; therefore, it is properly preserved for
appeal and we address the claim on its merits.

                                                         2
370 (Mo. App. W.D. 2009) (citing Clifford Hindman Real Estate, Inc. v. City of Jennings, 283

S.W.3d 804, 806-07 (Mo. App. E.D. 2009)).

                                              Analysis

       The party challenging the validity of the ordinance has the burden of proving the

municipality exceeded its constitutional or statutory authority. Coop. Home Care, Inc. v. City of

St. Louis, 514 S.W.3d 571, 578 (Mo. banc 2017) (citing Parking Sys., Inc. v. Kansas City

Downtown Redev. Corp., 518 S.W.2d 11, 16 (Mo. 1974)). City ordinances are to be upheld

“unless the ordinance is expressly inconsistent or in irreconcilable conflict with the general law

of the state.” Carlson, 292 S.W.3d at 373 (citing McCollum v. Dir. of Revenue, 906 S.W.2d 368,

369 (Mo. banc 1995)). The test is “whether the ordinance ‘permits what the statute prohibits’ or

‘prohibits what the statute permits.’” Cape Motor Lodge, Inc. v. City of Cape Girardeau, 706

S.W.2d 208, 211 (Mo. banc 1986). “Ordinances may supplement state laws” without creating a

conflict, “but when the expressed or implied provisions of each are inconsistent or in

irreconcilable conflict, then the statutes annul the ordinances.” State ex rel. Teefey v. Bd. of

Zoning Adjustment of Kansas City, 24 S.W.3d 681, 685 (Mo. banc 2000).

       The ordinance at the heart of this appeal is Section 12.3, which states:

       Notice of Suits. No action shall be maintained against the city for or on account
       of an injury growing out of alleged negligence of the city unless notice shall first
       have been given in writing to the mayor within ninety days of the occurrence for
       which said damage is claimed, stating the place, time, character and
       circumstances of the injury, and that the person so injured will claim damages
       therefor from the city.

Section 12.3 (emphasis added).

       The ordinance clearly imposes a limitation on a cause of action for negligence; thus the

issue before this Court is whether it “prohibits what the statute permits” and is in “irreconcilable

conflict with the general law of the state” such that the statute annuls the ordinance. This

                                                  3
determination is premised upon an analysis of the doctrine of sovereign immunity. In 1978, the

legislature instituted sovereign immunity as it existed at common law, with two exceptions that

were deemed to be waivers of immunity from liability. 3 Relevant to this appeal is the language

of Section 537.600.1(2), which permits actions for negligence against cities, stating that

immunity is “hereby expressly waived” for:

         Injuries caused by the condition of a public entity’s property if the plaintiff
         establishes that the property was in dangerous condition at the time of the injury,
         that the injury directly resulted from the dangerous condition, and the condition
         created a reasonably foreseeable risk of harm of the kind of injury which was
         incurred, and that either a negligent or wrongful act or omission of an employee of
         the public entity within the course of his employment created the dangerous
         condition or a public entity had actual or constructive notice of the dangerous
         condition in sufficient time prior to the injury to have taken measures to protect
         against the dangerous condition.

Section 537.600.1(2). 4

         However, to limit this express waiver of sovereign immunity, the legislature enacted

Section 82.210 which requires notice to present claims against municipalities for injuries arising

out of certain, limited dangerous conditions, as follows:

         No action shall be maintained against any city of this state which now has or may
         hereafter attain a population of one hundred thousand inhabitants, on account of
         any injuries growing out of any defect in the condition of any bridge, boulevard,
         street, sidewalk or thoroughfare in said city, until notice shall first have been given
         in writing to the mayor of said city, within ninety days of the occurrence for which
         such damage is claimed, stating the place where, the time when such injury was
         received, and the character and circumstances of the injury, and that the person so
         injured will claim damages therefor from such city.

Section 82.210 (emphasis added). 5



3
  The legislature acted in response to the abrogation of sovereign immunity as to all claims arising on or after
August 15, 1978, in Jones v. State Highway Comm’n., 557 S.W.2d 225 (Mo. banc 1977).
4
   Section 537.600.1(1) also waives sovereign immunity for injuries directly resulting from the negligent operation
of a motor vehicle by a public employee during the course of employment.
5
  In addition to Section 82.210, the General Assembly enacted three other notice of claim statutes, as the trial court
correctly noted in its judgment: Section 77.600, RSMo 1986 (third class cities); Section 79.480, RSMo 1986 (fourth
class cities); Section 81.060 (special charter cities with a population of 500 to 3,000). While these statutes clearly

                                                          4
         In Findley v. City of Kansas City, 782 S.W.2d 393, 394-98 (Mo. banc 1990), the Missouri

Supreme Court held Section 82.210 was constitutional and “statutorily cloaks municipalities in a

limited immunity for defects in certain publicly maintained property.” However, in Jones the

Court emphasized that notice statutes were in derogation of the common law because the city’s

liability was premised in a proprietary and not sovereign capacity which requires narrow

construction in favor of Plaintiff and against the city. Jones, 15 S.W.3d at 737. The plaintiff in

Jones sued the city for damages when he was struck by an automobile, alleging improper use of

a yield sign. Id. at 736-37. Without expressing views on the merits of the plaintiff’s claim, the

Court held it was “constrained by precedent” to give a narrow reading of these statutory terms,

not an expansive one. Id. at 738. Therefore, an allegedly defective yield sign was “not part of

any bridge, boulevard, street, sidewalk or thoroughfare within the purview of section 82.210.”

Id. at 738 (citing Koontz v. City of St. Louis, 89 S.W.2d 586, 588 (Mo. App. 1936)).

         Both Findley and Jones analyzed Section 82.210 in the context of injuries that occurred

in Kansas City which has a population of more than 100,000 inhabitants. That is not the case

here because Respondent is a constitutional charter city with less than 100,000 inhabitants.

Plaintiff and Respondent present compelling arguments regarding whether St. Charles could

enact a similar limited notice requirement. However, we cannot reach the merits of this issue

because the ordinance Respondent enacted does not actually mirror the state notice statutes as

found by the trial court. Instead, Section 12.3 prohibits all actions against Respondent unless

notice is provided within 90 days of an incident “for or on account of any injury growing out of

alleged negligence of the city.” This language is so broad that it encompasses all claims subject

to the express waiver of sovereign immunity set forth in Section 537.600.1, but the state statutes


do not pertain to the Respondent in this matter, they do contain the same exact narrow notice exception to the waiver
of sovereign immunity as Section 82.210.

                                                         5
only apply to “any injuries growing out of any defect in the condition of any bridge, boulevard,

street, sidewalk or thoroughfare.” Moreover, the Missouri Supreme Court has only very

narrowly construed even the limited provisions of the notice statutes. Jones, 15 S.W.3d at 737.

Thus, Respondent’s charter provision is void in that it “prohibits what the statute permits” and

irreconcilably conflicts with state statutes. Cape Motor Lodge, Inc., 706 S.W.2d at 211. The

trial court erred in granting Respondent’s motion to dismiss. Point granted.

                                         CONCLUSION

       We reverse the judgment of the trial court and remand for further proceedings in

accordance with this opinion.




                                                     ____________________________________
                                                     Lisa P. Page, Judge

Michael E. Gardner, P.J. and
James M. Dowd, J., concur.




                                                 6